In the Matter of the Application of T. Z.-A. O. for Admission to the Bar of Maryland, Misc.
No. 3, September Term, 2014

BAR ADMISSION – DENIAL OF ADMISSION – Court of Appeals, upon
consideration of unfavorable recommendations of Character Committee for Fifth Appellate
Circuit and State Board of Law Examiners and independent review of record, held that
applicant to Bar of Maryland had not met burden of proving that he possesses requisite
moral character and fitness for admission to Bar of Maryland because applicant: (1) had
demonstrated consistent pattern of financial irresponsibility; and (2) completed and signed
car loan application which included false financial information and failed to include
information about recent bankruptcy.
Argued: November 6, 2014
                                 IN THE COURT OF APPEALS

                                      OF MARYLAND

                                         Misc. No. 3

                                     September Term, 2014
                           ______________________________________

                            IN THE MATTER OF THE APPLICATION
                             OF T. Z.-A. O. FOR ADMISSION TO THE
                                      BAR OF MARYLAND
                           ______________________________________

                                     Barbera, C.J.
                                     Harrell
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts,

                                           JJ.
                           ______________________________________

                                      Opinion by Watts, J.
                           ______________________________________

                                     Filed: December 22, 2014
       In this case, we are asked to reconsider the denial of the application for admission

to the Bar of Maryland of T. Z.-A. O. (“Movant”),1 who: (1) has demonstrated a consistent

pattern of financial irresponsibility; (2) completed and signed a car loan application which

included false financial information and failed to include information about a recent

bankruptcy; and (3) failed to disclose a prior arrest and conviction on his law school

application.   Both the Character Committee for the Fifth Appellate Circuit (“the

Committee”) and the State Board of Law Examiners (“the Board”) recommended that

Movant be denied admission to the Bar of Maryland.2 For the below reasons, we agree

that Movant has not demonstrated on this record that he currently possesses the requisite

moral character and fitness for admission to the Bar of Maryland and deny Movant’s

request for reconsideration.3

                                    BACKGROUND

       On May 21, 2012, Movant filed with the Board an application for admission to the

Bar of Maryland. On June 25, 2012, the Board forwarded the application to the Committee.

Movant passed the July 2012 Maryland Bar Examination.



       1
          On August 26, 2014, this Court granted Movant’s “Motion to Designate Applicant
by Initials.”
        2
          On April 18, 2014, relying on the adverse recommendations of the Character
Committee for the Fifth Appellate Circuit and the State Board of Law Examiners, this
Court denied Movant admission to the Bar of Maryland. On May 19, 2014, Movant filed
a Motion for Reconsideration, in which he requested oral argument. We granted Movant’s
request, and heard oral argument on November 6, 2014.
        3
          Rule 5(a) of the Rules Governing Admission to the Bar of Maryland provides that
an “applicant bears the burden of proving to the Character Committee, the Board, and th[is]
Court the applicant’s good moral character and fitness for the practice of law.”
       As a result of matters uncovered during the Committee’s investigation, on June 10,

2013, a three-member panel of the Committee conducted a hearing to determine whether

Movant possessed the good moral character and fitness necessary for admission to the Bar

of Maryland. Movant appeared, represented by counsel, and testified. The panel also

received into evidence twenty-five exhibits. On August 13, 2013, the panel issued a

Report, unanimously recommending that Movant be denied admission to the Bar of

Maryland. The panel made findings of fact, which we summarize.4

       On May 22, 1996, in Columbus, Ohio, Movant was arrested for public indecency.5

On July 12, 1996, Movant pled guilty to the offense and was sentenced to thirty days’

incarceration, with one day credited toward the sentence.6 The remaining twenty-nine days

were suspended, on the condition that Movant not be convicted of any other crime during

the next two years.

       In 2004, Movant applied, and was accepted, to Tulane University Law School.

Question 28(a) of the Tulane University Law School application asked: “[H]ave you ever

been charged with, arrested for, convicted of, [or] pled guilty or nolo contendere for a

violation of any law?” Despite certifying in the application that his responses were true,

correct, and complete, Movant answered Question 28(a) in the negative.



       4
         The record before this Court does not include a transcript of the hearing that was
conducted on June 10, 2013, before the panel; as such, we summarize the findings of fact
as detailed in the panel’s Report.
       5
         As the Board later found, Movant was twenty-two years old at the time of his arrest.
       6
         In addition to the thirty-day period of incarceration, Movant was required to pay a
$220 fine and stay away from all city and metropolitan parks in Columbus, Ohio, for two
years.

                                            -2-
       Movant disclosed the 1996 arrest and conviction for public indecency on his

application for admission to the Bar of Florida. Upon review of Movant’s application, the

Florida Board of Bar Examiners became aware that Movant had failed to disclose the arrest

and conviction for public indecency on his law school application. The Florida Board of

Bar Examiners informed Movant of the discrepancy. As a result, Movant notified Tulane

University Law School that he had failed to disclose the arrest and conviction for public

indecency on his application for admission.7

       On May 10, 2004, a few months after applying to law school, Movant filed a

voluntary petition for Chapter 7 Bankruptcy. At the hearing, Movant admitted that his

financial activities had been irresponsible, and included the use of multiple credit cards

when he had no employment or other means to pay the balances. On August 18, 2004,

Movant discharged $58,000 in debt.

       On August 25, 2006, Movant purchased a new Honda vehicle. According to

Movant, he initially intended to purchase a used car, but sales personnel persuaded him to

test-drive new vehicles and initiated the car loan application process for the purchase of a

new vehicle. Movant signed the car loan application, as well as at least four additional

contracts and agreements related to the purchase of the car. The loan application did not

mention Movant’s 2004 bankruptcy, and falsely stated that Movant owned a home, made




       7
       Later, an official from Tulane University Law School, Dean Susan L. Krinsky,
provided a letter stating that Movant would have been admitted to Tulane University Law
School even if he had disclosed the arrest and conviction.


                                           -3-
no rental or mortgage payments, and earned $3,500 per month.8 By signing the car loan

application, Movant certified that all information on the car loan application was “true,

correct, and complete.” Movant asserted that the sales representative “must have inserted”

the false information concerning his home ownership and income into the car loan

application, which allowed Movant to qualify for the car loan. Movant acknowledged that,

at the time of the car’s purchase, he was aware that the interest rate on the car loan was

14.95% and that his monthly car payment would be $674.70. Movant nevertheless took

possession of the car.

       In Fall 2007, Movant stopped making monthly car payments. Movant indicated he

did so “because of what he considered contractual irregularities and/or alterations in the

contract.”   Despite developing concerns about these irregularities, Movant did not

immediately return the car, but rather continued to use the car until surrendering it in

February 2008.

       At the time that Movant surrendered the car, there was an arrearage of $19,000

outstanding on the car loan. Movant testified that he litigated against the financing

company, disputing responsibility for the deficiency. Movant testified that the financing

company forgave the outstanding arrearage.

       As to Movant’s current financial situation, Movant is self-employed, and performs

research and writing for a law firm in Florida. In 2012, Movant earned approximately


       8
       Later, the Board determined that, at the time that he applied for the car loan, Movant
worked part-time as a library clerk at the Louisiana Supreme Court, earning between $500
and $600 per month.


                                            -4-
$24,000, and, from January 2013 to June 2013, Movant had earned between $18,000 and

$19,000. Movant admitted that he has $220,000 in private and federal student loan debt.

Movant testified that he made the minimum payments on the private loans, and that the

federal loans were in forbearance or deferment.9

       Based on these findings of fact,10 the Committee reached the following conclusions:

               [Movant] has yet to show financial responsibility. Since his
       bankruptcy, [Movant] has continued to accumulate debt for which [he]
       appears to have no plan to pay. Since [Movant]’s bankruptcy in 2004
       [through] which he discharged $58,000 in debt, he has accumulated the better
       part of $200,000.00 in student loans and additional consumer debt with no
       full[-]time employment ever attempted. He has also discharged the
       $19,000.00 vehicle loan by way of litigation against the credit company
       financing the loan.

               [Movant] has still failed to acknowledge the significance of having a
       loan application processed with untruthful information about his financial
       situation included over his signature. [Movant] admitted that he knew that
       there was no way that he should have qualified for the loan necessary to
       purchase the vehicle. Yet he kept and drove the vehicle until he chose to stop
       paying toward the loan. Even after he stopped making payments toward the
       loan, [Movant] continued to employ the use of the vehicle for an additional
       5 to 6 months. [Movant], in spite of knowledge of irregularities with the
       paperwork relating to the vehicle and with knowledge that he should not have
       qualified for the loan necessary to purchase the vehicle, did nothing to put
       matters right until contacted by the Florida [Board of] Bar Examiners about
       the inaccurate application for credit (and when [Movant] was confronted
       with the $19,000.00 arrearage).

            The conduct of [Movant] reflects adversely on [Movant]’s personal
       commitment to honesty and truthfulness as well as his commitment to

       9
         In the Motion for Reconsideration filed with this Court, Movant states that his
federal student loans are no longer in forbearance, and that he is currently making payments
as set by the Department of Education under an income-based repayment plan.
        10
           The Committee also found that Movant was denied admission to the Bar of Florida
“because of the illegal behavior, the failure to report the criminal arrest and conviction
relating to that illegal behavior when applying to Tulane Law School, financial
irresponsibility, and for providing false information when obtaining a motor vehicle loan.”

                                           -5-
       financial responsibility.

               Therefore, after considering the totality of the circumstances of
       [Movant]’s conduct, and the fact that [Movant] bears the burden to prove his
       good moral character, the review of the record and the testimony of the
       [Movant] leads th[e] Committee to conclude that [Movant] has failed to meet
       his burden at this point, and it is the recommendation of the Character
       Committee for the Fifth Appellate Circuit that his application for admission
       to the [Bar of] Maryland [] be denied.

       On December 6, 2013, the Board conducted a hearing, at which Movant appeared,

represented by counsel.11 On March 18, 2014, the Board issued a report and concluded,

by a vote of four to two, that Movant had “not met his burden of proving that he currently

possesses good moral character and fitness for membership in the Bar of Maryland.”

Accordingly, the Board recommended that Movant be denied admission to the Bar of

Maryland. In its report, the Board made findings, including the following.

       Movant admitted that he signed all documents associated with the car loan

application, including a credit application certifying that everything was correct, but stated

that he did not read the documents after the first “one or two[.]” In Fall 2007, Movant

stopped making monthly car payments “after the credit application to purchase the [car]

became an issue with the” Florida Board of Bar Examiners. The Board also found:

              [Movant] made a major purchase on credit two years after discharging
       $58,000 of consumer credit in bankruptcy. He had also established numerous
       consumer credit accounts when he applied for the [Bar of] Maryland [].
       [Movant] does not understand the import and obligation of his actions or his
       legal commitments. [Movant] has only taken his credit obligations seriously
       when it was evident that they may be an obstacle to becoming admitted to

       11
         Pursuant to Rule 5(c) of the Rules Governing Admission to the Bar of Maryland,
“[i]f the Board concludes after review of the Committee’s report and the transcript that
there may be grounds for recommending denial of the application, it shall promptly afford
the applicant the opportunity for a hearing on the record made before the Committee.”

                                            -6-
       the bar.

               [Movant] was thirty-one years of age and a college graduate when he
       entered law school. [Movant] was thirty-two years of age and a law student
       when he signed the documents contracting to purchase the [car]. He was
       thirty-three years of age when he applied for admission to the [Bar of] Florida
       []. [Movant] was thirty-eight years of age when his application for admission
       to the [Bar of] Maryland [] was accepted for filing. [Movant] was an adult
       through all of the incidents and issues which are of concern to both the
       Florida and Maryland Bar Examiners, yet treats these incidents like they
       were youthful indiscretion. He has a history of incurring financial
       obligations when he lacks the means to fulfill them and uses any method he
       can to evade them. He has shown no commitment to honesty and financial
       responsibility.

                                STANDARD OF REVIEW

       The issue before us is whether Movant has met the burden of proving that he

“possesse[s] the moral character to practice law in the State of Maryland.”              In re

Application of Cramer, 427 Md. 612, 622, 50 A.3d 1066, 1071 (2012) (per curiam)

(citations omitted). An applicant must possess good moral character for admission to the

Bar. Id. at 622, 50 A.3d at 1071-72. Good moral character is “denoted by those qualities

of truth-speaking, of a high sense of honor, of granite discretion, [and] of the strictest

observance of fiduciary responsibility.” Id. at 622, 50 A.3d at 1072 (citations and internal

quotation marks omitted). We determine present moral character by evaluating whether,

“viewing the applicant’s character in the period subsequent to his [or her] misconduct, [the

applicant] has so convincingly rehabilitated himself [or herself] that it is proper that he [or

she] become a member of a profession which must stand free from all suspicion.” In re

Application of Stern, 403 Md. 615, 629, 943 A.2d 1247, 1255 (2008) (citations and internal

quotation marks omitted). Moreover, “good moral character includes truthfulness and



                                             -7-
candor, and absolute candor is a requisite of admission to the” Bar of Maryland.

Application of Cramer, 427 Md. at 622, 50 A.3d at 1072 (citations and internal quotation

marks omitted).

       “The Board’s conclusions that an applicant does not possess the requisite moral

character, and recommendation against admission to the Bar, are entitled to great weight.”

Application of Stern, 403 Md. at 629, 943 A.2d at 1255 (citations omitted). “This Court,

however, is charged with the responsibility to conduct an independent evaluation of the

applicant’s moral character based upon testimony and evidence submitted before the

Committee and the Board.” Application of Cramer, 427 Md. at 623, 50 A.3d at 1072

(citations omitted).

                                      DISCUSSION

       Movant contends that, contrary to the recommendations of the Committee and the

Board, he has demonstrated the moral character and fitness necessary for admission to the

Bar of Maryland.12 As to the car loan application, Movant acknowledges that he signed

the car loan application and other documents concerning the purchase of the car, but asserts

that the sales representative must have included the false financial information in the

application. Movant concedes that he did not “handle the matter properly” in choosing to


       12
         As found by the Committee and the Board, Movant failed to disclose his 1996
conviction for public indecency on his law school application. Given our conclusion as to
Movant’s failure to honor financial obligations and his inclusion of false information on a
car loan application set forth below, we need not address Movant’s lack of candor with
respect to his law school application. Stated otherwise, Movant’s failure to honor financial
obligations and his conduct with respect to the car loan application, when considered alone,
demonstrates that he has failed to meet the burden of proving that he possesses the requisite
moral character and fitness for admission to the Bar of Maryland.

                                            -8-
stop making monthly car payments and failing to immediately surrender the car, but asserts

that he has “learned from the experience.” Movant contends that the litigation against the

car loan financing company, which resulted in the discharge of the outstanding loan debt,

should not be considered evidence of “financial irresponsibility” because the litigation was

not undertaken “vexatiously or in bad faith[.]” Movant maintains that he is current on all

of his financial obligations and that “[t]he overwhelming majority of [his] indebtedness”

is comprised of student loans.

       Our cases concerning admission to the Bar of Maryland have made clear that failure

to honor financial obligations and lack of candor are serious matters that adversely reflect

upon an applicant’s ability to practice law. See, e.g., In re Application of Hyland, 339 Md.
521, 535, 663 A.2d 1309, 1316 (1995) (“The conduct of an applicant in satisfying his or

her financial obligations and exhibiting financial responsibility is an important factor in

assessing good moral character.” (Citations omitted)); In re Application of Strzempek, 407
Md. 102, 115, 962 A.2d 988, 995 (2008) (“[A]bsolute candor is a requisite of admission to

the” Bar of Maryland. (Citations and emphasis omitted)).

       Concerning the failure to honor financial obligations, in Application of Stern, 403
Md. at 636, 633, 943 A.2d at 1259, 1257, we denied admission to the Bar of an applicant

who, among other things, had “shown a pattern of financial irresponsibility[,]” and who

had “allowed his debt to escalate and made very few efforts, if any, to resolve his financial

obligations until he was faced with the possibility that his failure could hinder his

admission to the Bar.” (Emphasis in original). In that case, the Committee found that the

applicant “knew that his debts had to be paid and that he had assets to do so, but instead,


                                            -9-
he continued to increase his debt until no one would extend him further credit.” Id. at 633,

943 A.2d at 1257. Although the applicant contended that he had rehabilitated himself,

“adopted a financial plan[,] and [] paid most of his creditors[,]” we observed that, “absent

the exigency of the Bar admission process,” it was doubtful that the applicant would have

made any effort to repay his debt. Id. at 635, 943 A.2d at 1258-59. We stated that the

applicant’s “financial misconduct . . . in and of itself reflect[ed] adversely on [the

applicant’s] character and fitness to practice law.” Id. at 634, 943 A.2d at 1258.

       In Application of Hyland, 339 Md. at 539, 527-28, 663 A.2d at 1318, 1312, we

denied admission to the Bar of an applicant who pled guilty to fifteen counts of “failure to

remit sales taxes” in violation of Pennsylvania law, and who “fail[ed] to remit employee

income tax withholdings” to the Internal Revenue Service. We observed:

               Given the duties that attorneys are ordinarily required to perform, we
       think that the applicant’s failure to carry out his significant legal obligation
       to satisfy his tax debt to the federal government and the Commonwealth of
       Pennsylvania is connected to his fitness to practice law. This conduct reflects
       adversely on the applicant’s personal commitment to the proper
       administration of justice, as well as his honesty and truthfulness.

Id. at 538, 663 A.2d at 1317 (citations omitted). In sum, we concluded “that the applicant’s

failure to honor his financial obligations evidence[d] a disregard of a legal obligation and

reflect[ed] adversely on his fitness to practice law.” Id. at 537, 663 A.2d at 1316 (citations

omitted).

       Here, we conclude that Movant’s inability to honor financial obligations and to be

financially responsible, as well as Movant’s lack of candor, reflect that he does not

presently possess the moral character and fitness necessary to practice law in this State.



                                            - 10 -
Movant has shown a consistent and troubling pattern of financial irresponsibility and

failure to meet financial obligations. On May 10, 2004, only a few months after applying

to law school, Movant filed a voluntary petition for Chapter 7 Bankruptcy; and, on August

18, 2004, Movant discharged $58,000 in consumer credit debt. Movant admitted that his

financial activities were irresponsible, and that those activities included the use of multiple

credit cards when he was unemployed and had no resources with which to make monthly

payments. Despite the bankruptcy, two years later, on August 25, 2006, Movant made a

major purchase via credit when he financed the purchase of a new car. Movant was aware

that the monthly car payments would be $674.70 and that he earned only between $500

and $600 per month, yet Movant took possession of the car. Later, when issues concerning

the car loan application were raised by the Florida Board of Bar Examiners, Movant

stopped making monthly car payments. Nevertheless, Movant continued to use the car for

months before surrendering it.       And, when faced with an arrearage of $19,000 in

outstanding car loan debt, Movant litigated to have the outstanding debt forgiven. In

addition to the car loan, after his 2004 bankruptcy, Movant accumulated significant debt,

including $220,000 in private and federal student loan debt and additional consumer credit

accounts.13


       13
         In his application for admission to the Bar of Maryland, Movant indicated that he
had established or maintained twenty-four separate accounts with eighteen different
creditors over the past five years. Equally troubling is that, although he has accumulated
and continues to accumulate substantial debt, Movant has not demonstrated that he has the
means to pay or manage the debt. As the Committee found, Movant has not maintained
full-time employment, and instead is self-employed, providing legal research and writing
to a law firm in Florida. In 2012, Movant earned approximately $24,000, and during the


                                            - 11 -
       Movant’s unilateral decision to stop making monthly car payments is particularly

concerning because it demonstrates an intentional disregard of a known legal and financial

obligation. Cf. Application of Hyland, 339 Md. at 537, 663 A.2d at 1316 (We concluded

“that the applicant’s failure to honor his financial obligations evidence[d] a disregard of a

legal obligation and reflect[ed] adversely on his fitness to practice law.” (Citations

omitted)). As in Application of Stern, 403 Md. at 633-34, 943 A.2d at 1257-58, here,

Movant’s past financial irresponsibility makes clear that Movant “live[s] a lifestyle based

on [overextended] credit and bad judgment.”         In sum, Movant has demonstrated a

longstanding pattern of financial irresponsibility that adversely reflects on his moral

character and fitness to practice law.14

       Equally as important, Movant’s character and fitness to practice law is impugned

by the lack of candor displayed in connection with the 2006 car loan application. As the

Committee found, Movant signed a car loan application which contained false financial

information. Specifically, the car loan application contained no information pertaining to




first half of 2013, he earned between $18,000 and $19,000. That Movant may presently be
current on all of his financial obligations, although commendable, does not demonstrate
that Movant has the ability or the inclination to be consistently financially responsible, or
that he appreciates the importance of taking responsibility for financial obligations and
legal commitments.
        14
           As in Application of Hyland, 339 Md. at 538 n.4, 663 A.2d at 1317 n.4, we pause
to state that “[w]e in no way intend to cast aspersion on those who finance their education
through student loans or those who perform public interest legal work for low pay despite
their outstanding loans. We recognize that because of the high cost of education, many
people will finance their schooling through loans.” Indeed, it is not Movant’s student loans,
but rather the amalgamation of the ever-growing amount of his debt and Movant’s history
of incurring substantial financial obligations but not having the means to pay for them, that
forms the basis of our determination that Movant lacks financial responsibility.

                                           - 12 -
Movant’s 2004 bankruptcy, and falsely stated that Movant owned a home, had no rental or

mortgage payments, and earned $3,500 per month. By signing the car loan application,

Movant certified that all information on the car loan application was “true, correct, and

complete.”

       Rather than accepting responsibility for the false information in the car loan

application, Movant blames the car sales representative and posits that the car sales

representative must have inserted the false financial information on the car loan

application. At the time Movant applied for the car loan, however, he was earning between

$500 and $600 per month, and had filed for bankruptcy only two years earlier. The

Committee specifically found that Movant did not believe he should have qualified for the

car loan due to his “insufficient income” and recent bankruptcy. Thus, despite Movant’s

allegations of a duplicitous car sales representative, Movant was aware that, based on his

income and prior bankruptcy, it was unlikely that he should have been approved for the

loan in the first place. More importantly, Movant signed the loan application containing

the false information. And, when Movant was incredibly approved for the car loan, he did

not question the matter but instead drove off in a new car. Under these circumstances, it is

difficult to view Movant’s signing of the car loan application containing false financial

information as anything other than an incident that reflects negatively on his character for

candor.

       Both the Committee and the Board recommended that Movant be denied admission

to the Bar of Maryland. As stated above, we afford “great weight” to the Board’s

conclusion that an applicant does not possess the present good moral character and fitness,


                                           - 13 -
as well as to its recommendation against admission to the Bar of Maryland. Application

of Cramer, 427 Md. at 623, 50 A.3d at 1072. “Indeed, that this Court accepts the

recommendation of the Board is the rule and the failure to do so, the exception.” In re

Application of Brown, 392 Md. 44, 65, 895 A.2d 1050, 1062 (2006) (Bell, C.J., dissenting)

(citations omitted).

       Here, we are not examining a singular instance of failure to provide a full and candid

disclosure that could potentially be rehabilitated through later disclosure; instead, we are

confronted with Movant’s pattern of financial irresponsibility and his lack of candor on the

car loan application. At the time of the events detailed above—when Movant declared

bankruptcy, incurred additional debt, and applied for admission to the Bar of Florida and

the Bar of Maryland—Movant was over the age of thirty.15 In other words, Movant’s

misconduct cannot be written off as youthful indiscretions or attributed to juvenility. As

the Board found, and we agree, Movant has shown a lack of “commitment to honesty and

financial responsibility.”

       Having made an independent review of the record and after considering the

circumstances surrounding Movant’s conduct, we conclude that Movant has failed to meet




       15
          On his application for admission to the Bar of Maryland, Movant indicated that he
was born in 1974. In its findings, the Board stated that Movant was thirty-one years old
when he began law school, thirty-two years old when he signed the car loan application,
thirty-three years old when he applied for admission to the Bar of Florida, and thirty-eight
years old when he applied for admission to the Bar of Maryland.

                                           - 14 -
the burden of proving that he possesses the requisite moral character and fitness for

admission to the Bar of Maryland. Movant’s Motion for Reconsideration of this Court’s

April 18, 2014, denial of his application for admission to the Bar of Maryland is, hereby,

denied.



                                                   IT IS SO ORDERED.




                                          - 15 -